       Case 1:16-cv-08147-RA-GWG Document 93 Filed 10/09/20 Page 1 of 2
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 10/9/2020


 MARCELINO CASTRO,

                            Plaintiff,

                       v.
                                                              No. 16-CV-8147 (RA)
 CITY OF NEW YORK, CAPTAIN JANET
                                                                      ORDER
 SMITH, CORRECTIONS OFFICER
 OCTAVIAN DUGGINS, CORRECTIONS
 OFFICER LEISHA ORTIZ, CORRECTIONS
 OFFICER TRISHANN MOWATT,

                            Defendant


RONNIE ABRAMS, United States District Judge:

       On September 28, 2020, the Court issued an Order granting in part and denying in part

Defendants’ motion for summary judgment. Dkt. 92. The Order stated that the Court’s

reasoning would be articulated in an Opinion that will follow, and that the Court would clarify

the parameters of its ruling and discuss next steps at a telephone conference on October 9, 2020

at 12:30 PM. Id. The Clerk of Court mailed a copy of the Order to Plaintiff.

       Plaintiff did not call into today’s telephone conference. Accordingly, the Court hereby

schedules another telephone conference for October 23, 2020 at 12 PM. Mr. Castro is ordered to

participate in the October 23, 2020 telephone conference or write a letter to the Court requesting

an adjournment if he is unable to participate. Failure to do so may result in dismissal of this

action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
         Case 1:16-cv-08147-RA-GWG Document 93 Filed 10/09/20 Page 2 of 2




         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated:      October 9, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge




                                                       2
